Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 30, 2022

The Court of Appeals hereby passes the following order:

A22D0417. BRENTREZ JARMYKUS MCPHERSON v. THE STATE.

      In 2013, Brentrez Jarmykus McPherson pled guilty to multiple offenses,
including attempted rape. He has subsequently filed multiple pro se motions. On
May 17, 2022, the trial court entered an order dismissing his “Motion to Attack
Judgment as Null to Set Aside Illegal Guilty Plea for Lack of Jurisdiction 17-9-4.”
McPherson then filed this application for discretionary review. We, however, lack
jurisdiction.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192 (695 SE2d
244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Because
McPherson’s motion was an improper collateral attack on his conviction, this
application for discretionary appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/30/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.